 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STRIKE 3 HOLDINGS, LLC,                            No. 1:18-cv-00587-MCE-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    JOHN DOE subscriber assigned IP address
      66.189.171.158.
15
                         Defendant.
16

17

18          On June 12, 2018, the court granted plaintiff’s ex parte application to serve a third-party

19   subpoena on defendant’s internet service provider, subject to certain limitations and conditions.

20   (ECF No. 8.) After learning defendant’s true identity, plaintiff was to serve that person or entity a

21   copy of the court’s order. (Id. at 5.) Within 45 days, plaintiff was to notify the court that service

22   had been so completed, and whether defendant agreed to attend an informal chambers conference

23   before Magistrate Judge Gregory G. Hollows. (Id.)

24          On July 27, 2018, plaintiff notified the court that it expected to receive a response to its

25   third-party subpoena by September 4, 2018, after which plaintiff would “immediately serve the

26   individual identified by the ISP with a copy of the Court’s June 12, 2018 Order and, if Defendant

27   agree[d], schedule a conference with the Court.” (ECF No. 9 at 1–2.) The court subsequently

28   ordered that “[p]laintiff shall have 30 days from [September 4, 2018] in which to initially serve
                                                        1
 1   the court’s order as previously directed.” (ECF No. 11.) Plaintiff failed to inform the court that

 2   such service was completed, within the deadline provided.

 3          On November 9, 2018, the court issued an order to show cause in writing why the court

 4   should not impose sanctions, pursuant to Eastern District Local Rule 110 based upon plaintiff’s

 5   failure to follow the court’s previous order. (ECF No. 13.)

 6          On November 21, 2018, plaintiff responded that “due to a calendaring error, Plaintiff

 7   failed to file its status report or request an extension regarding same.” (ECF No. 14 at 2.)

 8   Subsequently, on December 4, 2018, plaintiff submitted a notice of voluntary dismissal. (ECF

 9   No. 15.)

10          The court has determined that sanctions are not appropriate at this time. However, as

11   plaintiff has numerous related matters pending before the court, plaintiff is cautioned to carefully

12   calendar deadlines and follow all future court orders.

13          Accordingly, IT IS HEREBY ORDERED that

14          1. The court’s order to show cause (ECF No. 13) is DISCHARGED.

15          2. The Clerk of Court shall close this case, pursuant to plaintiff’s notice of voluntary

16              dismissal (ECF No. 15) and Federal Rule of Civil Procedure 41(a)(1)(A)(i).

17   Dated: December 5, 2018
                                                      _____________________________________
18
                                                      CAROLYN K. DELANEY
19                                                    UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                       2
